Citation Nr: 0003322	
Decision Date: 02/09/00    Archive Date: 02/15/00

DOCKET NO.  95-37 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for Parkinson's disease due 
to medication prescribed by VA for a heart condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his two daughters


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel
INTRODUCTION

The veteran had active military service from February 1944 to 
March 1946 and from December 1950 to May 1954.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a July 1995 rating decision in 
which the RO denied the veteran's claims for entitlement to 
compensation benefits under 38 U.S.C.A. § 1151 for 
Parkinson's disease and loss of teeth due to medication 
prescribed by VA for heart disease.  

The veteran appealed and was afforded a hearing at the RO in 
July 1996.  A transcript of the hearing is of record.  His 
claims were denied by the hearing officer in a November 1996 
Supplemental Statement of the Case (SSOC).  In a January 1998 
decision, the Board denied the veteran's claim for 
entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for loss of teeth due to 
medication prescribed by VA for heart disease.  The issue of 
entitlement to compensation benefits pursuant to 38 U.S.C.A. 
§ 1151 for Parkinson's disease was remanded by the Board for 
evidentiary development.  

The Board remanded the section 1151 issue a second time, in 
August 1998, again seeking development of the record.  The 
requested development was completed to the extent feasible, 
and the case was returned to the Board for continuation of 
appellate review.

FINDING OF FACT

The appellant has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim for compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for Parkinson's disease due to medication 
prescribed by VA for a heart condition is plausible.


CONCLUSION OF LAW

The claim for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for Parkinson's disease due 
to medication prescribed by VA for a heart condition is not 
well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

VA medical records reflect that the veteran was hospitalized 
in February 1986 with a noted past medical history of organic 
heart disease.  He reported a two week history of chest pain 
lasting 2-15 minutes, and occurring at rest.  He was noted to 
be a smoker with a positive family history for myocardial 
infarction and heart disease.  It was indicated that during 
this period of hospitalization, a cardiac catheterization was 
performed.  The reported impression from that study was 
diffuse luminal disease with no bypassable lesions.  The 
veteran was started on a trial of Diltiazem and he was 
referred for follow-up in the Cardiology Clinic in 30-45 
days.

The veteran was hospitalized again by the VA from June 1987 
to July 1987 at which time he was diagnosed with coronary 
artery disease, hypertension, costochondritis, angina, first 
degree AV block, mild gastroesophageal reflux, and rule out 
myocardial infarction.  A cardiac catheterization in June 
1987 revealed a normal left main artery with left anterior 
descending having no discrete lesions, 25-50% occlusion of 
the first diagonal, 25% narrowing of the first obtuse 
marginal off the circumflex, and 75% narrowing at the second 
obtuse marginal.  The right coronary was without significant 
lesions.  A subsequent cardiac catheterization in November 
1988 noted "insignificant coronary artery disease."

The veteran was hospitalized from May to June 1989 at a VA 
medical facility for complaints of increased chest pain and 
dull mid-epigastric pain with infrequent vomiting.  On a 
general physical examination on admission to the hospital, 
the veteran was found to be neurologically intact.  He was 
admitted to the gastrointestinal medicine service.  
Subsequent diagnostic testing resulted in a diagnosis of 
chronic cholecystitis.  Prior to undergoing gall bladder 
surgery, the veteran was evaluated by the cardiology service, 
which recommended continuing Diltiazem for hypertension and 
discontinuing Atenolol and Isordil.  Thereafter, the veteran 
underwent surgery consisting of a cholecystectomy with common 
bile duct exploration and sphincteroplasty.

VA outpatient treatment records from July 1989 to October 
1996 show continued treatment for a variety of ailments, to 
include gastrointestinal difficulties, hypertension and 
Parkinson's disease.  A CT scan of the head in July 1993 
showed cerebral atrophy, and Parkinson's disease was first 
diagnosed in July 1993.  When examined at a neurology clinic 
in May 1995, the veteran related that he had begun to 
experience symptoms of Parkinson's disease in mid-1989.

In statements received in support of the claim for section 
1151 benefits for heart disease, the veteran contends that he 
developed Parkinson's disease because of medication 
prescribed for heart disease.  He further contends that his 
condition was misdiagnosed and that he actually had a disease 
involving the gall bladder.

In a September 1995 letter to one of the United States 
Senators from his state, the veteran indicated that a doctor 
had advised him that the medication which had been prescribed 
for his heart disorder was a "possible" cause of his 
Parkinson's disease.  In addition, at his RO hearing in July 
1996, the veteran testified that he was told by a VA 
physician in 1993 that his Parkinson's disease may have been 
caused by the medication that he had taken for his heart 
disease.  When this case was initially before the Board on 
appeal, the Board could find no such statement from any 
physician, VA or private, in the claims folder.  

The United States Court of Appeals for Veterans Claims 
(Court) has held if there is something in the record to 
suggest that evidence exists which could make the veteran's 
claim well-grounded, the VA has the duty to inform the 
veteran of his right to submit that evidence. Robinette v. 
Brown, 8 Vet.App. 69 (1995).  Accordingly, the Board's 
January 1998 remand order specified that the RO contact the 
veteran and attempt to obtain the name of the physician to 
whom the veteran had referred in the above-mentioned 
correspondence and testimony.

The Board's August 1998 remand order sought to obtain a copy 
of a February 1998 letter from the RO to the veteran, which 
reportedly requested him to identify the physician whom he 
claimed had informed him of a relationship between medication 
prescribed by VA for heart disease and his current 
Parkinson's disease.  If existent, the February 1998 letter 
has not been associated with the claims folder.  However, the 
record shows that the RO, by a letter dated September 24, 
1998, did, in fact, advise the veteran to submit the 
information about the physician to whom he had referred.  

In response to the RO's September 24, 1998 letter, the 
veteran's representative advised that the veteran could not 
remember the name of the physician who had reportedly 
informed him of a relationship between medication prescribed 
by VA for heart disease and his current Parkinson's disease.

The veteran's representative presented argument on the 
veteran's behalf in a December 1999 informal hearing 
presentation.  It was requested that the case be referred for 
an independent medical expert opinion.

II.  Legal Analysis

The threshold question in this case is whether the appellant 
has presented a well-grounded claim.  A well-grounded claim 
is one which is plausible.  If he has not presented a well-
grounded claim, the claim must fail and there is no further 
duty to assist in the development of the claim.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet.App. 78 (1990).  A well-
grounded claim requires more than an allegation; the claimant 
must submit supporting evidence.  Furthermore, the evidence 
must justify a belief by a fair and impartial individual that 
the claim is plausible.  Tirpak v. Derwinski, 2 Vet.App. 609 
(1992).  As will be explained below, the Board finds that the 
claim is not well-grounded.  

Evidentiary assertions by the appellant must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet.App. 19 (1993).  Also, where the determinative 
issue involves either medical causation or a medical 
diagnosis, competent medical evidence is required to 
establish a well-grounded claim.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  

In Gardner v. Derwinski, 1 Vet.App. 584 (1991), the Court 
invalidated 38 C.F.R. § 3.358(c)(3), on the grounds that that 
section of the regulation, which included an element of 
fault, did not properly implement the statute.  The 
provisions of 38 C.F.R. § 3.358, excluding section (c)(3), 
remained valid.  See Brown v. Gardner, 115 S. Ct. 552, 556 
n.3 (1994).  In pertinent part, 38 U.S.C.A. § 1151 provides 
that where any veteran shall have suffered an injury, or an 
aggravation of an injury, as the result of hospitalization, 
medical or surgical treatment, not the result of such 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability or death, 
compensation shall be awarded in the same manner as if such 
disability or death were service-connected.

38 C.F.R. § 3.358, the regulation implementing that statute, 
provides, in pertinent part, that in determining if 
additional disability exists, the beneficiary's physical 
condition immediately prior to the disease or injury on which 
the claim for compensation is based will be compared with the 
subsequent physical condition resulting from the disease or 
injury.  As applied to medical or surgical treatment, the 
physical condition prior to the disease or injury will be the 
condition which the specific medical or surgical treatment 
was designed to relieve.  Compensation will not be payable 
for the continuance or natural progress of disease or 
injuries for which the hospitalization, etc., was authorized.  
In determining whether such additional disability resulted 
from a disease or injury or an aggravation of an existing 
disease or injury suffered as a result of hospitalization, 
medical or surgical treatment, it will be necessary to show 
that the additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury and not merely coincidental therewith.  38 C.F.R. 
§ 3.358 (b), (c) (1) (1999).  

38 C.F.R. § 3.358 (c)(3) (1999) now provides that 
compensation is not payable for the necessary consequences of 
medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran, or, in appropriate cases, the veteran's 
representative. "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.

At the outset, the Board notes that the amended regulation, 
which is based on the above-cited judicial decisions, does 
not require negligence, fault or accident as a prerequisite 
to the grant of compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151.  However, governing 
criteria which remain applicable to the disposition of this 
appeal still require an evidentiary showing that the veteran 
has additional disability resulting from VA treatment.

The appellant asserts, in essence, that the medication 
provided him by VA for the treatment of a heart condition 
caused Parkinson's disease.  Here, the medical evidence 
indicates that the veteran has been treated by VA for 
hypertension and/or heart disease since 1986.  An adjustment 
was made during 1989 in the cardiac medications prescribed 
for his heart disease and hypertension.  Parkinson's disease 
was first documented in 1993.  

The veteran claims that a physician informed him that a heart 
medication prescribed by VA may have caused Parkinson's 
disease.  The Board has twice remanded the case in order to 
provide the veteran an opportunity to name the physician who 
had reportedly advised him of the relationship between the 
heart medication and Parkinson's disease.  Nevertheless, the 
veteran was unable to provide the name of that physician.

At bottom, the appellant's assertion is the only evidence 
linking his Parkinson's disease to treatment rendered by VA.  
His assertion, which purports to state the cause of his 
Parkinson's disease, amounts to an opinion about a matter of 
medical causation.  As a lay person, he is not competent to 
offer a medical opinion about a matter of medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  No competent 
medical evidence has been presented showing that Parkinson's 
disease is attributable to VA treatment.  The appellant's lay 
assertion alone cannot render a claim well-grounded in a case 
that requires proof of medical causation.  

As previously noted, a claimant must submit supporting 
evidence that justifies a belief by a fair and impartial 
individual that his claim is plausible.  As such evidence has 
not been presented, the claim is not well-grounded.  
Moreover, since VA does not have a duty to assist in the 
development of a claim which is not well-grounded, there is 
no basis to refer this case for the opinion of an independent 
medical expert. 

ORDER

Compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for Parkinson's disease due to medication 
prescribed by VA for a heart condition is denied.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

 

